Exhibit 10.1
FIRST AMENDMENT TO PROMISSORY NOTE
     THIS FIRST AMENDMENT TO PROMISSORY NOTE (the “First Amendment”) is entered
into effective as of March 2, 2009, among LIGHTING SCIENCE GROUP CORPORATION, a
Delaware corporation (“Borrower”) and PEGASUS PARTNERS IV, L.P., a Delaware
limited partnership (“Lender”). Unless stated otherwise, each term defined in
the Note has the same meaning when used in this First Amendment.
     WHEREAS, Borrower has executed and delivered that certain Promissory Note
in the principal sum of $1,950,000 dated as of December 18, 2008, payable to the
order of Lender (as renewed, extended, amended, or restated from time to time,
the “Note”); and
     WHEREAS, at Borrower’s request, Lender has agreed to extend the stated
Maturity Date of the Note to July 31, 2009.
     NOW, THEREFORE, in consideration of these premises and other sufficient and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree, as follows:
     1. AMENDMENTS.
(a) The stated Maturity Date is amended to replace “March 2, 2009” with
“July 31, 2009.”
(b) Paragraph 4 is hereby amended in its entirety to read as follows:
     “4. Prepayments. The unpaid principal balance of this Note may be prepaid
in whole or in part at anytime without premium or penalty. Subject to
Paragraph 15, a portion of the net cash proceeds of any Offering (as defined in
that certain Promissory Note made by Borrower in the principal amount of
$7,000,000, dated as of February 13, 2009, payable to Lender (as renewed,
extended, amended, or restated from time to time, the “February Note”)) shall be
applied to the payment of: (i) the unpaid principal of the February Note,
together with the accrued interest thereon; and (ii) the unpaid principal of
this Note and Borrower’s other outstanding unsecured bridge loans, together with
the accrued interest thereon.”
     2. CONDITIONS PRECEDENT. This First Amendment is effective only upon the
execution and delivery of this First Amendment by both Borrower and Lender.
     3. NO OTHER AMENDMENTS. Except as expressly amended herein, the terms of
the Note shall remain in full force and effect.
     4. GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     5. OTHER AGREEMENTS. This First Amendment and the Note, together with the
other documents and instruments delivered in connection therewith, represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements by the parties. There are
no unwritten oral agreements between the parties.
[Remainder of page intentionally blank;
Signature Pages follow.]

 



--------------------------------------------------------------------------------



 



          EXECUTED as of the date first stated above.

BORROWER:

LIGHTING SCIENCE GROUP CORPORATION,
a Delaware corporation
      By:   /s/ Stephen Hamilton         Name:   Stephen Hamilton       
Title:   VP Finance        LENDER:

PEGASUS PARTNERS IV, L.P.,
a Delaware limited partnership

    By:   Pegasus Investors IV, LP
its general partner
      By:   Pegasus Investors IV GP, L.L.C.,
its general partner
      By:   /s/ Steven Wacaster         Name:   Steven Wacaster        Title:  
Vice President       

Signature Page to
First Amendment to Promissory Note

 